Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on June 06, 2022.
3.	Applicant’s amendment filed on April 29, 2022 has been received, entered into the record and considered. As a result of the amendment filed on 04/29/2022, no claims has been amended, claim 21 has been newly added.
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 04/29/2022, claims 1-21 are allowed.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 				Allowable Subject Matter
6.	Claims 1-21 are allowed.
7.	The following is an examiner statement of reason for allowance:
	In the examiner Final Office Action dated on March 04, 2022, claims 1-20 were rejected under 35 U.S.C 103 based primarily on US 2019/0034427 A1 to Trika et al and US 10,474,565 B1 to Bronninkov.
	The claimed invention in light of the specification is directed towards a method of searching for a target key in a database, the method comprising: populating, on a storage device, a hash-offset table of a sorted key table with hash-offset table entries, the hash-offset table entries having a hash-value corresponding to a respective key, and a hash offset; sorting the hash-offset table entries based on the hash-values; searching for a target hash-value of the hash-values corresponding to a target key in the hash-offset table; locating a target key-value pair corresponding to the target key based on the target hash-value; and saving a location of the target key-value pair.
	The prior art of record, US 2019/0034427 A1 to Trika et al and US 10,474,565 B1 to Bronninkov do not explicitly teach, show or suggest the feature of populating, on a storage device, a hash-offset table of a sorted key table with hash-offset table entries, the hash-offset table entries having a hash-value corresponding to a respective key, and a hash offset in combination with other claimed features.
An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claims 1, 8 and 14.               
The dependent claims 2-7 and 21 depending on independent claim 1, dependent claims 9-13 depending on independent claim 8 and dependent claims 15-20 depending on independent claim 14 are also distinct from the prior art for the same reasons.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167